Citation Nr: 1000813	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for an acquired psychiatric disability, to 
include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, on a de novo basis.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for a liver disability. 

(The issue of clear and unmistakable error in a prior Board 
decision is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.  The record reflects that the Veteran was also a member 
of the Army National Guard after his period of active duty.  
The records associated with any National Guard service, to 
include verification of periods of active duty for training, 
have not been obtained as they are not pertinent to the 
current claims.  There is no allegation that any of the 
claimed disabilities began in or are related to any Reserve 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and the Togus, Maine RO.  The Newark RO has 
jurisdiction over the case. 

The Veteran has diagnoses of PTSD as well as various other 
acquired psychiatric disabilities.  The United States Court 
of Appeals for Veterans Claims (Court) has recently held that 
claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue involving 
service connection for PTSD into a single issue in order to 
comply with the Court's holding.  As there are previous final 
denials of service connection for psychiatric disabilities 
other than PTSD, the issue has also been characterized as 
whether new and material evidence has been submitted to 
reopen the claim.  Finally, as the Board will find that new 
and material evidence has been submitted, entitlement to 
service connection on a de novo basis is also listed as a 
separate issue. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD on a de novo 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The issue of entitlement 
to service connection for a liver disability will also be 
addressed in the REMAND portion of the decision, at which 
point there will be a discussion as to why it is inextricably 
intertwined with the claim for service connection for a 
psychiatric disability.  


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disorder was denied in a January 1986 Board 
decision.  

2.  A February 2000 rating decision held that new and 
material evidence had not been submitted to reopen the 
Veteran's claim; a notice of disagreement with this decision 
was not received.

3.  Evidence submitted subsequent to the February 2000 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim and raises a reasonable possibility of substantiating 
the claim. 

4.  The service treatment records are negative for tinea 
versicolor, the initial evidence of treatment for this 
disability is dated 26 years after discharge, and competent 
medical opinion finds that it is less likely than not related 
to active service.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that declined to reopen 
a claim for service connection for an acquired psychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 3.156(b) (2009).

2.  Evidence submitted since the most recent denial of the 
Veteran's claim in February 2000 is new and material, and the 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

3.  Tinea versicolor was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a preadjudication 
VCAA notification letter in August 2004.  This letter 
contained the notice required by Pelegrini for the issue of 
service connection for tinea versicolor.  

In regards to the notice required by Dingess, Veteran status 
has been established and is not at issue.  The August 2004 
letter provided notification regarding the need for evidence 
of a current disability and a connection between the 
Veteran's service and the disability.  

The Veteran did not receive notification concerning 
disability ratings and effective dates until a letter that 
accompanied a January 2007 supplemental statement of the 
case.  As this notice came after the initial adjudication of 
the claim, the timing did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in January 2009, after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify for 
the issue of service connection for tinea versicolor has been 
met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained private medical records, 
Social Security Administration records, VA treatment records, 
some service personnel records, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  The Veteran was afforded a 
VA examination of his tinea versicolor in December 2008, and 
the examiner provided a medical opinion as to the etiology of 
the disability.  In March 2006 the Veteran submitted a 
statement indicating that he had no other information or 
evidence to submit to VA to substantiate his claims and in 
March 2007 he stated that he had furnished VA with all 
evidence.  The Board concludes that the duty to assist has 
been met.  

In regards to the issue of whether new and material evidence 
has been presented to reopen a claim for an acquired 
psychiatric disability to include PTSD, the Board notes that 
this issue will be reopened and remanded.  Therefore, any 
failure in the duty to notify the Veteran is harmless. 

New and Material Evidence for Psychiatric Disability with 
Pertinent Laws and Regulations

The Veteran contends that he developed an acquired 
psychiatric disability as a result of active service.  He 
argues that the several occasions during service on which he 
was treated for nervousness were an early manifestation of 
the chronic psychiatric disability that was first diagnosed 
after discharge from service.  He further contends that he 
has developed PTSD as a result of non-combat related 
stressors he suffered during service, including physical 
abuse, being placed in the stockade, and witnessing riots.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for 
an acquired psychiatric disability was originally denied in a 
January 1986 Board decision.  This decision is final.  When a 
claim is disallowed by the Board, it may not be thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the January 1986 Board decision 
rating decision consisted of the Veteran's service treatment 
records, VA hospital and treatment records dating from 1976 
to 1982, a VA examination conducted in 1983, and private 
medical records stating that the Veteran had been receiving 
treatment for his claimed disability since December 1971.  
The Board concluded that the treatment demonstrated in 
service was not for a chronic disability, and that the 
evidence did not demonstrate the presence of a psychosis 
within one year of service.  Therefore, the Board concluded 
that a psychosis was not incurred in or aggravated by 
service.  (That decision is final and in a separate decision 
it is concluded there was no clear and unmistakable error in 
that decision.)

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Furthermore, the newly presented evidence is presumed to be 
credible for purposes of determining whether or not it is new 
and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, a February 2000 rating decision held that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disability, and a notice of disagreement with 
this decision was not received.  As the Veteran did not 
submit a notice of disagreement with the February 2000 rating 
decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.105(a), 3.156(b).  This was the most recent disallowance of 
the Veteran's claim.  

The evidence received since the February 2000 rating decision 
includes a September 2004 VA examination and an April 2005 VA 
psychiatric assessment.  These reports include a list of 
stressors during service that the Veteran believed resulted 
in PTSD.  None of these incidents were related to combat.  On 
both occasions, the diagnosis was PTSD.  The April 2005 
examination specifically included a diagnostic impression of 
chronic PTSD, non combat related.  

The Board concludes that the April 2005 examination report is 
evidence that is both new and material.  Although medical 
records considered by the February 2000 rating decision 
included a diagnosis of PTSD, the September 2004 and April 
2005 VA examinations are new evidence because they were the 
first to include a list of alleged stressors during service 
to which the PTSD could be related.  The April 2005 
diagnostic impression specifically related the PTSD to these 
non combat related stressors, which makes it material.  
Although these stressors have not been verified, their 
credibility must be presumed for new and material evidence 
purposes.  Therefore, as the Veteran has submitted evidence 
that is both new and material, his claim is reopened.  

Further discussion of the Veteran's claim on a de novo basis 
is found in the remand section at the end of this decision.  
Service Connection for Tinea Versicolor

The Veteran contends that he initially developed his skin 
disability during active service.  He argues that this 
disability has reoccurred periodically throughout his life.  

A review of the service treatment records is negative for 
evidence of a skin disability, including tinea versicolor.  
The June 1971 discharge examination states that the Veteran's 
skin was normal.  

The initial evidence of tinea versicolor is a VA treatment 
record dated October 1997.  This record states that the 
Veteran had a ten year history of hyperpigmented lesions of 
the inner arms and back, which became worse with sweating.  
The diagnosis was rule out tinea versicolor. 

A November 1999 VA general medical examination noted multiple 
lipomas in the abdomen and back areas.  However, there was no 
diagnosis of tinea versicolor.  

The Veteran was afforded a VA examination of his skin in 
December 2008.  The claims folder was reviewed by the 
examiner.  The examiner described the Veteran as a poor 
historian who could not give a good history.  However, the 
Veteran said that he had been getting rashes on and off since 
service, especially when exposed to moisture, sweating, or 
heat.  He was never treated in service even though he 
complained.  The tinea versicolor was located mostly on the 
arms, anterior chest, and posterior back.  On examination, 
scattered, hyperpigmented, erythematous skin lesions were 
noted in these regions.  The diagnosis was tinea versicolor 
affecting about 10 percent of the total body area.  The 
examiner noted that there was no mention of this disability 
in the service treatment records and the October 1997 record 
was also noted.  In the absence of this disability in the 
service treatment records and the only post service mention 
being the October 1997 record, the examiner opined that it 
was less likely than not related to service.  

The Board finds that entitlement to service connection for 
tinea versicolor is not warranted.  Although the Veteran has 
a current diagnosis of this disability, there is no record of 
it during service and his skin was normal on discharge 
examination.  The initial evidence of this disability is 
dated October 1997, which is nearly 26 years after the 
Veteran's discharge.  The only medical opinion states that it 
is less likely than not that the current tinea versicolor is 
related to active service.  Therefore, the evidence does not 
show that there is a relationship between the Veteran's 
current tinea versicolor and active service.  

In reaching this decision, the Board has considered the 
Veteran's sincere belief that his tinea versicolor was first 
incurred in service.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board has also considered the Veteran's contentions that 
he has experienced his disability on and off since active 
service.  Although the Veteran is competent to report 
symptoms such as rashes, in this case the Board does not find 
his statements to be credible.  The December 2008 examiner 
described the Veteran as a poor historian.  In addition, his 
current contentions of symptoms since service are 
contradicted by the October 1997 treatment record which 
states that he had only a 10 year history of tinea 
versicolor, which would place its onset nearly 16 years after 
discharge.  This history was presumably obtained from the 
Veteran.  Furthermore, the Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board must 
conclude that the evidence does not support a finding of 
continuity of symptomatology for the Veteran's tinea 
versicolor between discharge from service and the present.  
As the preponderance of the evidence is against a 
relationship between the current diagnosis of tinea 
versicolor and active service, service connection is not 
warranted.  





ORDER

New and material evidence has been presented to reopen a 
claim for an acquired psychiatric disability to include PTSD; 
to this extent only, the Veteran's appeal is granted.  

Entitlement to service connection for tinea versicolor is 
denied. 


REMAND

As noted above, the Veteran's claim for service connection 
for a psychiatric disability to include PTSD has been 
reopened, and must be considered on a de novo basis.  

The record shows that there has been no attempt to verify the 
stressors provided by the Veteran to the VA examiners in 
September 2004 or April 2005.  Although none of these 
stressors involve combat, some of them do include claims that 
he was assaulted.  Therefore, steps must be taken to comply 
with the provisions of 38 C.F.R. § 3.304(f)(4) in order to 
assist the Veteran in the verification of his claimed 
stressors.  Furthermore, the Veteran should be provided with 
an additional VA examination in order to determine the 
current diagnosis and etiology of his claimed disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the Veteran's claim for service connection for a liver 
disability, the Board notes that this appeal was denied by 
the Board in a February 2008 decision.  He appealed this 
decision to the Court.  In a January 2009 order, the Court 
vacated the portion of the February 2008 rating decision that 
denied entitlement to service connection for a liver 
disability and remanded this issue to the Board for action 
consistent with a Joint Motion for an Order Partially 
Vacating and Remanding the Board Decision.  This Joint Motion 
noted that the Veteran's claim for service connection for a 
liver disability was partly based on his contentions that the 
liver disability was the result of medication used to treat 
his psychiatric disability.  The Joint Motion requested that 
the Board provide reasons and bases as to why this issue was 
not inextricably intertwined with the claims for service 
connection for a psychiatric disability that continued to be 
on appeal.  

The Board agrees that the issue of secondary service 
connection for a liver disability is intertwined with the 
claim for service connection for a psychiatric disability to 
include PTSD.  Therefore, they must be considered together, 
and further adjudication of the claim for service connection 
for a liver disability must be deferred until such time as 
the claim for service connection for a psychiatric disability 
is ready for adjudication.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Provide the Veteran with VCAA 
compliant notice for his claim for 
service connection for an acquired 
psychiatric disability to include PTSD.  
This should include notice pertaining 
to PTSD based on claims of personal 
assault.  The Veteran should be asked 
to provide additional information 
regarding the stressors he provided to 
the VA examiners in September 2004 and 
April 2005, to include dates, places, 
and the names of others who may have 
been involved.  

2.  Regardless of whether or not the 
Veteran provides the information 
requested above, take all appropriate 
action necessary to verify whether or 
not the stressors provided to the VA 
examiners in September 2004 and April 
2005 occurred.  This should include 
obtaining any personnel records that 
are not already contained in the claims 
folder to include any efficiency 
reports.  If any of these stressors can 
be verified, a finding to this effect 
should be included in the claims 
folder.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
claimed psychiatric disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination, as well as any personnel 
records that might constitute evidence of 
a personal assault as described in 
38 C.F.R. § 3.304(f)(4).  A list of any 
verified stressors should also be 
provided.  After a review of the record 
and examination of the Veteran, the 
examiner should attempt to express the 
following opinions: 

1) What is the diagnosis of the Veteran's 
current psychiatric disability?

2) If the Veteran's current disability is 
an acquired psychiatric disability, is it 
as likely as not (probability of 50 
percent or more) that this acquired 
psychiatric disability was incurred in or 
is otherwise related to active service?

3) If the only current diagnosis is PTSD 
or if the examiner finds that there is a 
current diagnosis of PTSD as well as 
other psychiatric disabilities that are 
determined not to be related to active 
service, then the examiner should be 
requested to provide the verified 
stressor that supports the diagnosis.  
This should include whether there is any 
evidence in personnel records of the 
reported in service assault.

The reasons and bases for all opinions 
should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


